USCA4 Appeal: 21-7347      Doc: 9        Filed: 12/27/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7347


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        HAFAN ANTONIO RILEY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:12-cr-00251-JFA-1)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Hafan Antonio Riley, Appellant Pro Se. William Kenneth Witherspoon, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7347      Doc: 9        Filed: 12/27/2021     Pg: 2 of 2




        PER CURIAM:

              Hafan Antonio Riley appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no abuse

        of discretion in the district court’s determination that Riley failed to demonstrate

        extraordinary and compelling reasons for relief. See United States v. High, 997 F.3d 181,

        185 (4th Cir. 2021). Accordingly, we affirm the district court’s order. We deny Riley’s

        motion to file a supplemental brief. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2